DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
The amendment filed 2/22/2021 has been entered.  Claims 1-23, 38-41, 44-46, and 48 have been canceled.  Claims 24-37, 42, 43, 47 and 49-53 are pending in the application.  Claims 24 and 26-37 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 42 recites that “the single quantum dot layer is coated onto each barrier layer” (emphasis added), however, given that the wavelength converting member comprises “at least one barrier layer” such that there may be more than one barrier layer or a pair 
Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 42 recites that “the single quantum dot layer is coated onto each barrier layer” (emphasis added), however, given that the wavelength converting member comprises “a single quantum dot layer” and “at least one barrier layer” such that there may be more than one barrier layer or a pair of barrier layers (as in instant claim 51), it is unclear how the single quantum dot layer “is coated onto each barrier layer” when more than one barrier layer is present and be a “single quantum dot layer” as instantly claimed.
Claim Rejections - 35 USC § 103
Claims 25, 42, 43, 47 and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US2019/0055467) in view of Dubrow (US2012/0113672.)  Ota discloses a quantum dot (QD)-containing electronic device comprising a QD layer as an electronic device body (1) (reading upon the claimed “single quantum dot layer including quantum dots”), a sealing member (2) such as a layer of ethylene vinyl acetate (EVA) for sealing the electronic device body (1), and a multilayer protective sheet (3) for protecting the surface of the electronic device body (1) from oxygen and moisture (reading upon the claimed at least one barrier layer), wherein the protective sheet (3) may be disposed directly on the surface of the electronic device body (1) (not as shown in Fig. 1), or may be disposed over the surface of the electronic device body (1) 2·day or less, preferably 0.5 g/m2·day or less, with examples having a moisture permeability of 0.1 and 0.2 g/m2·day (reading upon the claimed moisture vapor transmission rate of at least 0.006 g/m2·day and less than 9 g/m2·day as recited in instant claims 25 and 49, Paragraph 0234, Table 1); and that in a preferred embodiment, the device includes top and bottom protective sheet layers that are attached in a mechanically hermetic manner, such that the sheets are compressed together to seal the QD-containing member or layer (reading upon the broadly claimed “thermocompression bond” to “fix the organic layer of each barrier layer to the two outer surfaces of the single quantum dot layer”, particularly given that “thermocompression” is a process limitation that as broadly recited does not provide any additional structural or material properties to differentiation the broadly claimed “thermocompression” bond from the compression bond taught by Ota) and preferably the edges .  
Thus, with regards to instant claims 25 and 49, Ota discloses a wavelength converting member as in the instantly claimed invention, except Ito does not disclose that the quantum dot layer comprises 1-10wt% of a light scattering agent nor that the surface of each of the protective sheets/barrier layers is matted as in instant claims 25 and 49, and further with regards to instant claim 49, that the sealing and/or adhesive layer that directly bonds the organic layer of the barrier to the quantum dot layer is a “light-diffusion promoting layer” as instantly claimed.  However, Dubrow discloses a similar wavelength converting member comprising a QD layer containing QDs for use in QD lighting devices such as BLUs for LCDs, wherein like Ito, Dubrow discloses prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With regards to instant claim 42, Ota discloses that the QD layer may have any desired dimensions, form, structure and thickness, wherein the thickness can be controlled by known methods in the art such as wet coating, spread coating and rotary coating (Paragraph 0049), and that the QD  layer may be produced into a given shape such as a shaped sheet or uniformly-thick prima facie obviousness to combine prior art elements according to known methods to yield predictable results, particularly given 
With regards to instant claim 43, Ota discloses that the protective sheet as well as the electronic device are preferably flexible so that the electronic device or protective sheet can be wound into a roll (Paragraph 0054), and similarly, Dubrow discloses that the matrix material can be flexible in applications where a flexible QD film is desired (Paragraph 0120), and that the barrier layers can also be flexible materials depending on the particular application (Paragraph 0141); wherein the QD film backlight units (BLUs) of the invention allow for convenient roll-to-roll manufacturing (Paragraph 0071).  Thus, both Ota and Dubrow provide a clear teaching and/or suggestion that the wavelength converting member may be flexible thereby rendering the invention as recited in instant claim 43 obvious over the teachings of Ota in view of Dubrow given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 47, as noted above, Ota discloses that the device suffers less degradation and retains its performance at a high level even after long-term use such as exhibiting a spectral radiant energy of the quantum dots of 85% or more of the initial value after light emission for 2,000 consecutive hours thus a change of 15% or less reading upon and/or suggesting the claimed “configured to change within ±30% over 200 hours” as recited in instant claim 47 given that Ota discloses a lower change percent after a longer period.  Hence, the invention as recited in instant claim 47 would have been obvious over the teachings of Ota in view of Dubrow.
With regards to instant claims 50-53, Ota discloses an embodiment wherein the protective barrier layer (24) is wrapped over the entire surface of the quantum dot layer (22) as prima facie obviousness to simply substitute one known element (type of seal) for another to obtain predictable results.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but are moot in view of the new grounds of rejection presented above.  The obviousness rejection based upon Dubrow (alone) as recited in the prior office action has been withdrawn by the Examiner in light of Applicant’s claim amendments filed 2/22/2021 and the newly cited Ota reference above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 29, 2021